Citation Nr: 1013734	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-19 731A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for an acquired psychiatric 
disorder.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for hypertension.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for a reoccurring wound 
and chronic pain.

8.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 
1973 to December 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

As support for his claims, the Veteran testified at a hearing 
at the RO in September 2009 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.



An additional issue of entitlement to service connection for 
migraine headaches has been raised by the record (including 
during the Veteran's recent hearing), but has not been 
adjudicated in the first instance by the Agency of Original 
Jurisdiction (AOJ), i.e., the RO, much less denied and timely 
appealed.  Therefore, the Board does not have jurisdiction 
over this additional claim, and it is referred to the AOJ for 
appropriate development and consideration.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (indicating the Board generally 
does not have jurisdiction over an issue not yet adjudicated 
by the RO).

There is one other preliminary point worth mentioning.  After 
reopening the claims for bilateral knee and low back 
disorders on the basis of new and material evidence, the 
Board is remanding these claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development before readjudicating these claims on their 
underlying merits.


FINDINGS OF FACT

1.  The Veteran's complaints of a reoccurring wound and 
chronic pain have not been attributed to a known clinical 
diagnosis (i.e., an underlying diagnosis to account for this 
pain).

2.  The Veteran also does not have a diagnosed neck disorder.

3.  An unappealed March 2005 rating decision denied service 
connection for an acquired psychiatric disorder because there 
was no competent evidence of 
in-service incurrence or manifestation of a psychosis to a 
compensable degree within a year following service, and no 
competent evidence otherwise attributing any then current 
acquired psychiatric disorder to the Veteran's military 
service.  



4.  That March 2005 rating decision also denied service 
connection for hypertension because there was no competent 
evidence of in-service incurrence or manifestation of 
hypertension to a compensable degree within a year following 
service, and no competent evidence otherwise attributing any 
then current hypertension to the Veteran's military service.  

5.  As well, that March 2005 rating decision denied service 
connection for a bilateral knee disorder because there was no 
competent evidence of in-service incurrence or manifestation 
of arthritis to a compensable degree within a year following 
service, and no competent evidence otherwise attributing any 
then current bilateral knee disorder to the Veteran's 
military service.  

6.  That March 2005 rating decision also denied service 
connection for a low back disorder because there was no 
competent evidence of in-service incurrence or manifestation 
of arthritis to a compensable degree within a year following 
service, and no competent evidence otherwise attributing any 
then current low back disorder to the Veteran's military 
service.  

7.  Regarding the claims for an acquired psychiatric disorder 
and hypertension, the additional evidence received since that 
March 2005 decision is either cumulative or redundant of 
evidence previously considered, does not relate to an 
unestablished fact necessary to substantiate these claims, 
and does not raise a reasonable possibility of substantiating 
these claims.  

8.  However, regarding the claims for bilateral knee and low 
back disorders, additional evidence received since that March 
2005 decision is not cumulative or redundant of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate these claims, or raises a 
reasonable possibility of substantiating these claims.




CONCLUSIONS OF LAW

1.  A reoccurring wound and chronic pain were not incurred in 
or aggravated by the Veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  A neck disorder was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The March 2005 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

4.  New and material evidence has not been received since 
that March 2005 decision to reopen the claims for service 
connection for an acquired psychiatric disorder and 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

5.  But new and material evidence has been received since 
that March 2005 decision to reopen the claims for service 
connection for bilateral knee and low back disorders.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits (with the exception of those being reopened on the 
basis of new and material evidence), providing relevant 
statutes, VA regulations, case law, the relevant factual 
background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2006.  
This letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  This 
letter also complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claims.  It further warrants pointing out that this 
letter was sent prior to the RO's initial unfavorable 
decision on the claims in April 2007, the preferred sequence.  
See again Pelegrini II, Mayfield IV and Prickett, supra.  

In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening the claims 
for an acquired psychiatric disorder, hypertension, bilateral 
knee disorder, and low back disorder, that July 2006 
VCAA notice letter complies with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), since this letter sufficiently explained the 
reasons and bases of the prior denial (i.e., the deficiencies 
in the evidence when these claims were previously 
considered).  Furthermore, the Board is reopening the 
bilateral knee and low back disorder claims, regardless, on 
the basis of new and material evidence.  Consequently, there 
is no need to discuss whether the Veteran has received 
sufficient notice insofar as the specific reasons for the 
prior March 2005 denial of these claims because, even if he 
has not, this is ultimately inconsequential and, therefore at 
most nonprejudicial, i.e., harmless error since the Board is 
reopening these claims, regardless.  38 C.F.R. § 20.1102 
(2009).  See also VA Gen. Couns. Mem., paras. 2, 3 
(June 14, 2006).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs) and recent 
VA treatment records.  And he has personally submitted 
private treatment records and other VA treatment records.  
Therefore, the Board is satisfied the RO has made reasonable 
efforts to obtain any identified medical records.  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  In addition, the Board finds that a 
VA compensation examination and medical nexus opinion are not 
needed to decide the claims for a reoccurring wound and 
chronic pain and neck disorder as the standards of the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Significantly in this 
regard, the Veteran's STRs and 
post-service medical records are unremarkable for any prior 
or current diagnosis of an underlying disability for the 
claimed reoccurring wound/chronic pain and neck disorder.  
Obviously then, absent proof the Veteran has any current 
disability attributable to these alleged conditions, such as 
in the way of a current diagnosis, there is no present 
disability to relate back to his military service.  VA is not 
obligated to provide an examination for a medical nexus 
opinion in this circumstance, where, as here, the supporting 
evidence of record consists entirely of unsubstantiated lay 
statements that the Veteran has current disability related to 
his military service.  See Waters v. Shinseki, No. 2009-7071 
(April 6, 2010); Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  The Board is therefore satisfied VA has provided all 
assistance required by the VCAA concerning these claims.  
38 U.S.C.A. § 5103A.

Moreover, the duty to provide a VA examination and opinion 
only applies to a claim to reopen a finally adjudicated 
decision if new and material evidence is presented or 
secured.  3.159(c)(4)(C)(iii).  Here, the Board is 
determining there is no new and material evidence to reopen 
the claims for an acquired psychiatric disorder and 
hypertension.  Hence, there is no requirement to have the 
Veteran examined for a medical nexus opinion unless and until 
he first satisfies this preliminary requirement of presenting 
new and material evidence to reopen these claims.  So the 
Board also is satisfied that the RO has provided all 
assistance required by the VCAA concerning these claims.  
38 U.S.C.A. § 5103A.  

Unfortunately, though, the AMC has to fulfill other aspects 
of the duties to notify and assist the Veteran with his 
claims for bilateral knee and low back disorders.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  And this is why, after reopening these 
claims on the basis of new and material evidence, the Board 
is  remanding these claims rather than immediately 
readjudicating them on their underlying merits (i.e., de 
novo).

II.  Analysis-Petitions to Reopen the Previously Denied 
Claims for Service Connection for an Acquired Psychiatric 
Disorder, Hypertension, and Bilateral Knee and Low Back 
Disorders

The Veteran testified at his personal hearing that he hurt 
both his knees and his lower back during landings as a 
paratrooper in active duty, resulting in chronic pain in 
those areas.  He added the hard training he underwent in 
active duty resulted in hypertension and psychiatric problems 
following service.  

The Veteran filed this most recent petition to reopen these 
previously denied claims in April 2006, so the revised 
regulations for new and material evidence apply.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

Irrespective of the RO's decision concerning whether there is 
new and material evidence, so, too, must the Board make this 
threshold preliminary determination, before proceeding 
further, because it affects the Board's jurisdiction to 
adjudicate the claims on their underlying merits.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims); and 
VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines 
there is no new and material evidence, that is where the 
analysis must end, and what the RO determined in this regard 
is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

If, on the other hand, the Board determines there is new and 
material evidence, then the Board must reopen the claim and 
review the former disposition.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2009).  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of this evidence in question is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus, i.e., etiological link between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Certain chronic diseases such as degenerative joint disease 
(DJD, i.e., arthritis) and hypertension will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  A "psychosis" includes the following 
specific disorders:  brief psychotic disorder, delusional 
disorder, psychotic disorder due to general medical 
condition, psychotic disorder, not otherwise specified, 
schizoaffective disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and substance-induced 
psychotic disorder.  38 C.F.R. § 3.384.  See 71 Fed. Reg. 
42,758-60 (July 28, 2006).  


Under 38 C.F.R. § 4.125(a) (2009), for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  

A June 2004 rating decision denied the Veteran's claims for 
service connection for an acquired psychiatric disorder, 
including schizoaffective disorder or psychosis; bilateral 
knee condition, including claimed left knee pain; and low 
back pain.  The RO notified him of that decision and apprised 
him of his procedural and appellate rights, but he did not 
initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence of the record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).  The RO denied these claims 
because the STRs showed no evidence of a psychiatric 
condition, bilateral knee condition, or back condition during 
service, or manifestation of any such disorders within a year 
following separation.

A subsequent March 2005 rating decision confirmed the prior 
denials of the claims for service connection for an acquired 
psychiatric disorder, including schizoaffective disorder or 
psychosis; bilateral knee condition, including claimed left 
knee pain; and low back pain.  The RO again notified the 
Veteran of the decision and apprised him of his procedural 
and appellate rights, but he again did not initiate an 
appeal.  Therefore, that decision also is final and binding 
on him based on the evidence of the record.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).  

In that March 2005 decision, the RO confirmed the prior 
denial for an acquired psychiatric disorder, specifically 
including schizoaffective disorder and psychosis, because 
there was no evidence such a condition was incurred in 
service or a finding of psychosis manifestation within one 
year following separation.  Indeed, STRs were unremarkable 
for evaluation or diagnosis of any acquired mental illness.  
An April 1975 STR did record the Veteran's complaints of 
difficulty sleeping, but significantly, he denied any 
complaints of emotional problems or stress.  A possible 
acquired psychiatric disorder was first noted in February 
1991, when he was referred for psychiatric evaluation and 
treatment, although the RO found that the medical records 
indicated this was due to an admitted life-long history of 
alcohol and drug abuse, as opposed to his military service.  
Thus, this rating decision indicates he also lacked the 
requisite competent evidence etiologically linking any then 
current acquired psychiatric disorder to his military 
service.  

The March 2005 decision also confirmed the denial for a 
bilateral knee condition, partly because there was no 
evidence the Veteran had a then-current diagnosed right knee 
disability; and further, because his then-current left knee 
osteoarthritis had not been shown to have been incurred in 
service or otherwise etiologically related to his service.  
In this regard, the RO acknowledged that he was treated 
on one occasion during service for complaints of posterior 
left knee pain, in October 1975.  But the RO determined that 
was an acute and transitory event, which resolved without 
further complaints or treatment by the time of separation 
from service in December 1975.  Also, the RO noted his 
separation examination was unremarkable, without evidence of 
any chronic knee disability.  The RO found that there were no 
indications of any knee disorder for many years after 
separation, until 1993, providing further evidence against a 
nexus or linkage to service and presumptive service 
connection for arthritis of either knee since not manifested 
to a compensable degree (of at least 10-percent disabling) 
within one year after service.

The March 2005 decision also maintained the denial for low 
back pain because there was no evidence the Veteran had a 
then-current, chronic low back disability.  The RO noted that 
his recent treatment records showed mechanical low back pain, 
but with normal X-rays.  Further, the RO denied that any low 
back disability was incurred in service, pointing out that 
his STRs failed to show any low back condition, diagnosis or 
symptoms indicative of a chronic disability.  And although 
not a stated basis of that denial, the Veteran also lacked 
the requisite competent and credible evidence etiologically 
linking any chronic low back disability to his military 
service.  

The March 2005 RO rating decision also considered and denied 
a claim for service connection for hypertension.  The RO 
notified the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence of the record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).  In that decision, the RO denied this claim for 
hypertension and/or ischemic heart condition because there 
was no evidence of in-service incurrence of these conditions.  
There was no evidence of complaint, treatment, or diagnosis 
of hypertension or high blood pressure either during his 
military service or within one year following separation.  
And although not a stated basis of that denial, he also 
lacked the requisite competent and credible evidence 
etiologically linking his then-current hypertension to his 
military service.  

The evidence that must be considered in determining whether 
there is a basis for reopening these claims is the evidence 
that has been added to the record since that March 2005 
decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(indicating the evidence to be considered in making this new 
and material determination is that added to the record since 
the last final denial on any basis, so irrespective of 
whether it was on the underlying merits or instead a prior 
petition to reopen the claim).  The newly presented evidence 
need not be probative of all the elements required to award 
the claim, but it must be probative as to each element that 
was a specified basis for the last disallowance.  Id., at 
284.

The evidence of record at the time of that last March 2005 
rating decision included the Veteran's personal statements, 
VA and private treatment records, Social Security 
Administration (SSA) records, service treatment records 
(STRs), and service personnel records (SPRs).  

A.  Acquired Psychiatric Disorder and Hypertension

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since that final 
March 2005 rating decision.  The Veteran has since submitted 
additional personal statements, hearing testimony, and VA and 
private treatment records.  

However, there is still no medical evidence submitted that 
indicates any in-service complaint, treatment, or diagnosis 
of either any acquired psychiatric disorder or 
hypertension/high blood pressure during service.  The Veteran 
has also failed to establish the requisite element of a nexus 
to military service with his current disorders through the 
submission of pertinent medical evidence.  To the contrary, 
the Veteran submitted a statement by a private treating 
psychiatrist, Dr. R.E., who emphatically stated that he 
cannot recall nor knows the details of "a causation or 
connection between his military service and his psychiatric 
problems."

While all of the additional medical records are "new" in the 
sense they did not exist at the time of the prior  rating 
decisions, respectively, they are nonetheless immaterial to 
the central issues.  Continued evidence of ongoing treatment 
for psychiatric symptoms and hypertension does not address 
the missing elements of a service connection claim here, 
i.e., in-service incurrence and competent evidence of a nexus 
to service.  As such, none of the additional medical records 
raises any reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a).  So, the evidence is not 
material, in that it does not, by itself or when considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claims.  

In sum, none of the additional evidence since the prior final 
March 2005 decision addresses the elements of service 
connection that were missing.  Thus, there is no new and 
material evidence to reopen the claims and these petitions 
must be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

B.  Bilateral Knee and Low Back Disorders

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
evidence that has been added to the record since that final 
March 2005 rating decision.  The Veteran has since submitted 
additional personal statements, hearing testimony, and 
private treatment records.  
Notably, several pertinent VA treatment records also have 
been submitted, which are not only new but also material to 
the disposition of these claims.  



In particular, there are now competent clinical findings 
establishing a current right knee disability, which was 
formerly unestablished.  In addition, there are now some 
clinical indications, although not conclusive, of a current 
low back disability.  A June 2004 VA treatment record states 
that X-rays show mild osteoarthritis, presumably in both 
knees.  Further, a November 2005 VA treating physician's 
review of X-ray results states that the Veteran's right knee 
is now diagnosed with mild medial DJD.  Also, private lumbar 
spine treatment records, dated in September 2006, reveal a 
diagnosis for lumbar strain and also a MRI report finding of 
mild disc dessication at the L4-L5 levels.  So these knee and 
low back diagnoses relate to the previously unestablished 
requirement for service connection that he first have proof 
of these currently claimed disabilities.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there can be no valid claim).

But even more importantly, the November 2005 VA treating 
orthopedic physician's record contains a statement supporting 
etiology to service.  In that regard, the physician recounts 
the Veteran's reported history of bilateral knee pain and 
chronic back pain began and were due to jumping out of 
aircraft in the service.  The physician proceeded to confirm 
this account with his own opinion excluding other etiologies.  
Specifically, the physician stated, "[n]othing in his 
history or my examinations suggests another etiology of these 
problems."  Moreover, by adopting the Veteran's statement, 
the physician in turn appears to adopt the notion of a 
current low back disability evidenced by chronic low back 
pain.

Consequently, this is new and material evidence as defined by 
VA regulation because this additional evidence at least 
establishes potential etiology back to service for the 
claimed bilateral knee and low back disabilities.  38 C.F.R. 
§ 3.156(a).  This evidence was not previously submitted to 
agency decisionmakers, so is new, and is material because it 
relates to an unestablished fact necessary to substantiate 
these claims and by itself, or in connection with the 
evidence previously of record, raises a reasonable 
possibility of substantiating these claims since there is now 
at least the required evidence of current bilateral knee and 
low back disabilities that potentially could be related to 
the Veteran's military service.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) (holding that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).

Accordingly, these claims are reopened.  38 U.S.C.A. § 5108.  
To this extent only, this appeal is granted subject to the 
further development of these claims on remand.

III.  Analysis-Entitlement to Service Connection for a 
Reoccurring Wound/Chronic Pain and a Neck Disorder

Simply stated, the Veteran has not established that he has 
ever received diagnoses, either during or since service, for 
a chronic disability of the claimed reoccurring wound/chronic 
pain and neck condition.  His STRs are completely 
unremarkable for any underlying diagnosis that would at least 
show in-service incurrence of this claimed reoccurring 
wound/chronic pain and neck disorder, thereby providing 
highly probative evidence against these claims.  See Struck 
v. Brown, 9 Vet. App. 145 (1996).

But perhaps even more fatal to the Veteran's claims is that 
his post-service VA and private medical records also do not 
show he has any current disability from either a reoccurring 
wound/chronic pain or neck condition.  In short, his 
complaints of a reoccurring wound, with chronic pain, and 
neck pain have not been attributed to a known clinical 
diagnosis (i.e., an underlying diagnosis to account for this 
pain).  Proof of current disability is perhaps the most 
fundamental requirement for establishing entitlement to 
service connection.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability on the date of application, not for past 
disability).  See, too, Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating that, in the absence of proof of 
current disability, there can be no valid claim since 
service connection presupposes a current diagnosis of the 
condition claimed).  See also McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (further clarifying that the requirement 
of current disability is satisfied when the claimant has 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that he may 
be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).  Here, 
though, there is no such evidence or indication.  

Merely complaining of pain, alone, without a diagnosed or 
identifiable underlying malady or condition, is not generally 
considered a disability and cannot substantiate a claim for 
service connection.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).

The Veteran is certainly competent, even as a layman, to 
comment on any symptoms within his five senses, especially 
that involving pain in a claimed wounded area and his neck.  
On the other hand, he is not competent to provide a probative 
opinion concerning the appropriate diagnosis of the 
underlying conditions causing his pain.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

In fact, since the conclusion of the Veteran's military 
service many years ago in December 1975, no doctor has ever 
provided a clinical diagnosis suggesting the Veteran has 
disability from his claimed reoccurring wound with chronic 
pain and neck condition.  So, obviously, there is no possible 
means of attributing a 
non-existent condition to his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Simply stated, the medical record outweighs the Veteran's 
personal belief that he has a chronic disability of either a 
reoccurring wound with chronic pain or a neck condition, 
especially as due to his military service.  Thus, absent 
current disability, service connection cannot be granted.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the claimed 
reoccurring wound with chronic pain and neck conditions.  So 
there is no reasonable doubt to resolve in the Veteran's 
favor, and these claims must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

The claim for service connection for reoccurring wound and 
chronic pain is denied.

The claim for service connection for a neck disorder is 
denied.

As new and material evidence has not been received, the claim 
for service connection for an acquired psychiatric disorder 
is not reopened.  

As new and material evidence has not been received, the claim 
for service connection for hypertension is not reopened.  



New and material evidence has been submitted, however, to 
reopen the claim for service connection for a bilateral knee 
disorder.  To this extent only, the appeal of this claim is 
granted.

New and material evidence also has been submitted to reopen 
the claim for service connection for a low back disorder.  To 
this extent only, the appeal of this claim is granted.


REMAND

Before addressing these claims for bilateral knee and low 
back disorders on their underlying merits, the Board finds 
that additional development of them is required.  

VA has a duty to make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate these 
claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating these claims.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), a VA 
examination and medical nexus opinion are needed to determine 
the etiologies of the Veteran's current bilateral knee and 
low back disorders, including especially in terms of whether 
these disorders are attributable to his military service.  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).

As discussed, there is now some evidence that the Veteran now 
has current bilateral knee and low back disorders.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded 
to an applicant who has disability existing on the date of 
application, not for past disability); see, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying 
that this requirement of current disability is satisfied when 
the claimant has disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
the claim and that he may be granted service connection even 
though the disability resolves prior to VA's adjudication of 
the claim).

Proof that he currently has these claimed conditions is 
significant because a preliminary review of his STRs shows he 
was treated on one occasion during service for complaints of 
posterior left knee pain, in October 1975.  The RO determined 
that was an acute and transitory event, which resolved 
without further complaints or treatment by the time of 
separation in December 1975.  The RO also determined the 
Veteran's STRs failed to show any complaints, treatment, 
or diagnosis of a low back condition.

There is, however, evidence of continuity of symptomatology 
(chronic pain) during the many years since service, as 
evidenced by the Veteran's lay statements in this regard, 
which are corroborated by a long history of treatment for 
knee and back problems.  Moreover, there is now at least some 
competent evidence etiologically linking this long history of 
bilateral knee and low back pain to his military service.  As 
already alluded to, the November 2005 VA treating orthopedic 
physician's statement affirms the Veteran's reported history 
of bilateral knee pain and chronic back pain beginning years 
ago from jumping out of aircraft in service, specifically 
excluding other possible etiologies based on this physician's 
independent evaluations and interviews of the Veteran.  And 
by adopting the Veteran's statements and lay history, this 
physician in turn appears to adopt the notion of a current 
low back disability evidenced by chronic low back pain.  
However, it is unclear whether this treating physician had 
the opportunity to review the rest of the Veteran's claims 
file, including his STRs.

So the determinative issue is whether the Veteran's currently 
diagnosed bilateral knee and low back disorders are related 
to those injuries and diagnoses during his military service 
or, instead, the result of other unrelated factors.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Consequently, the exact nature and etiology of the Veteran's 
bilateral knee and low back disorders remains unclear.  
Therefore, to comply with McLendon, he needs to be reexamined 
for further medical comment concerning whether his current 
bilateral knee and low back disorders are possibly the result 
of injury sustained or disease contracted during the course 
of his military service.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.	Schedule the Veteran for a VA 
compensation examination to determine the 
nature and etiology of his current bilateral 
knee and low back disorders.  He is hereby 
advised that failure to report for this 
scheduled VA examination, without good cause, 
may have adverse consequences on these pending 
claims.  The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of his pertinent medical 
and other history.

Based on a comprehensive review of the claims 
file and objective clinical evaluation, the 
examiner is asked to clarify all current 
bilateral knee and low back disorders by 
specifying their present diagnoses.  And 
assuming there are present diagnoses, the 
examiner is then asked to provide an opinion 
as to the likelihood (very likely, as likely 
as not, or unlikely) that any current 
bilateral knee and low back disorder is 
related to the Veteran's military service or 
dates back to his service, including the 
result of the injuries he sustained during 
service.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.

2.	Then readjudicate the claims for service 
connection for bilateral knee and low back 
disorders on their underlying merits in light 
of the additional evidence.  If these claims 
are not granted to the Veteran's satisfaction, 
send him another SSOC and give him an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration of these remaining claims.  

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


